 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     JOYCE LEAVITT
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Joyce_Leavitt@fd.org
 7

 8   Counsel for Defendant AUGUSTINE-MUNOZ
 9

10                                  IN THE UNITED STATES DISTRICT COURT
11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                               OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                                 Case No.: CR 19–078 JST
15                     Plaintiff,                                STIPULATION AND [PROPOSED]
                                                                 ORDER TO CONTINUE CHANGE OF
16             v.                                                PLEA TO JUNE 14, 2019
17     LUIS AUGUSTINE-MUNOZ,                                     Court:         Courtroom 6, 2nd Floor
18                     Defendant.
19

20
            IT IS HEREBY STIPULATED, by and between the parties to this action that the change of
21
     plea date for Luis Augustine–Munoz scheduled for Friday, June 7, 2019 at 9:30 a.m. before
22
     Honorable Jon S. Tigar, be continued to Friday, June 14, 2019 at 9:30 a.m. for change of plea. The
23
     reason for the continuance is that defense counsel is unavailable on June 7, 2019. The additional time
24
     will also enable the parties to finalize the plea agreement. The continuance is sought under the
25
     Speedy Trial Act. The parties agree and stipulate that the time until June 14, 2019 should be
26
     excluded, under 18 U.S.C. §3161(H)(7)(A) and (B)(iv), for continuity of counsel and effective
27
     preparation of counsel because the ends of justice served by the granting of the continuance outweigh
28

     STIP & [PROPOSED] ORDER RE: CHANGE OF PLEA TO 6/14/19
     AUGUSTINE-MUNOZ, CR 19–078 JST
                                                             1
 1   the best interests of the public and the defendant in a speedy and public trial for the reasons described
 2   above.
 3

 4                                                               IT IS SO STIPULATED.

 5
      Dated:      May 30, 2019
 6
                                                                 STEVEN G. KALAR
 7
                                                                 Federal Public Defender
 8                                                               Northern District of California

 9                                                                         /S/
                                                                 JOYCE LEAVITT
10                                                               Assistant Federal Public Defender

11
      Dated:      May 30, 2019
12
                                                                 DAVID L. ANDERSON
13                                                               United States Attorney
14                                                               Northern District of California

15                                                                         /S/
                                                                 JONATHAN U. LEE
16                                                               Assistant United States Attorney

17

18

19

20

21

22

23

24

25

26

27

28

     STIP & [PROPOSED] ORDER RE: CHANGE OF PLEA TO 6/14/19
     AUGUSTINE-MUNOZ, CR 19–078 JST
                                                             2
 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                               OAKLAND DIVISION
 6

 7     UNITED STATES OF AMERICA,                             Case No.: CR 19–078 JST
 8                     Plaintiff,                            [PROPOSED] ORDER TO CONTINUE
                                                             CHANGE OF PLEA TO JUNE 14, 2019
 9             v.
                                                             Court:           Courtroom 6, 2nd Floor
10     LUIS AUGUSTINE-MUNOZ,
11                     Defendant.
12

13          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the change of plea date for
14   Defendant Luis Augustine-Munoz scheduled for Friday, June 7, 2019 at 9:30 a.m. before Honorable
15   Jon S. Tigar, is hereby continued to Friday, June 14, 2019 at 9:30 a.m. for change of plea.
16          IT IS FURTHER ORDERED that the time between until June 14, 2019, is hereby excluded
17   from the Speedy Trial Act, under 18 U.S.C. §3161(H)(7)(A) and (B)(iv), for continuity of counsel
18   and effective preparation taking into account due diligence. The Court finds that the ends of justice
19   served by the granting of the continuance outweigh the best interests of the public and the defendant
20   in a speedy and public trial. The time is needed to allow defense counsel to be present at the change
21   of plea and so that the parties can finalize the plea agreement.
22

23
                    IT IS SO ORDERED.
24

25
      Dated:        ______________
                    May 31, 2019
26                                                           HON. JON S. TIGAR
                                                             United States District Judge
27

28

     [PROPOSED] ORDER RE: CHANGE OF PLEA TO 6/14/19
     AUGUSTINE-MUNOZ, CR 19–078 JST
                                                         1
